                           1..1:=,   H I I 1..1r,::r~t: I   I.Jr t" j l....t:                                          12126370083      P.02
        Case 1:19-cr-00675-VM Document 12 Filed 10/10/19 Page 1 of 1



                                                                                 U.~. Department of Justice

                                                                                United Srates Auorney
                                                                                Southern /)istrict r.if New l'ork


                                                                                The StMu J. Mollo Bur/J;ng
                                                                                One Sui11/ Andruw ·s l'/11.:.a
                                                                                New York, M,1w Yuri, 10007


                                                                                October 10, 2019


DY FAX                                                                                                           lJSDC SDNY
The Honorable Victor Marrero                                                                                     DOCUMENT
United States District Judge                                                                                     ELECTRONICALLY FILED               1
                                                                                                                                                    \
Southern District of New York                                                                                    DOC#:     C  I
50() Pearl Street                                                                                                DATE FILED: , .,.,,."--H.rR-1-~-
New York, New York 10007

         Re:   United State,y v. Bill Tsai.,
               19 Cr. 675 (VM)

Dear Judge Marrero:

       The Government writes to respectfully request that the sentencing of the above-captioned
defeodant be scheduled for January 17, 2020 at 4:30 p.m.



                                                                                Respectfully submitted,

                                                                                GEOFFRJ~Y S. BJiRMAN
                                                                                United States Attorney




                                                                      By:
                                                                                Robert L. Boone/Gina Castellano
                                                                                Assistant United Slates Attorneys
                                                                                (212) 637-2208/2224

cc:    Defense Counsel (by email)




                                                                                                                                     TOTAL P.02
